Order filed September 5, 2013.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-12-01075-CV
                                   ____________

                     ELIZABETH OKORAFOR, Appellant

                                         V.

                UNCLE SAM & ASSOCIATES, INC., Appellee


                    On Appeal from the 400th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 06-DCV-153665

                                    ORDER

      Appellant was granted an extension of time to file her brief until July 22,
2013. No brief or further motion for extension of time has been filed.

      Unless appellant files her brief with the clerk of this court on or before
September 23, 2013, the court will dismiss the appeal for want of prosecution. See
Tex. R. App. P. 42.3(b).

                                  PER CURIAM